948 F.2d 1572
UNITED STATES of America, Plaintiff-Appellee,v.Derrick Cornelius GAYLE, Claude Bertram Hester, Defendants-Appellants.
No. 90-7500.
United States Court of Appeals,Eleventh Circuit.
Dec. 4, 1991.

L. Scott Johnson, Jr., Orange Beach, Ala., for Gayle.
Thomas M. Goggans, Montgomery, Ala., for Hester.
Louis V. Franklin, Sr., U.S. Attorney's Office, Montgomery, Ala., for the U.S.
Appeals from the United States District Court for the Middle District of Alabama;  Joel F. Dubina, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion July 30, 1991, 11th Cir., 1991, 936 F.2d 1234)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, and BIRCH, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Lewis R. Morgan has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)